Citation Nr: 9901383	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in August 1995.  That decision assigned a 
noncompensable disability rating to the veterans bilateral 
hearing loss, service-connected by the Board of Veterans 
Appeals (Board) in April 1995.  The noncompensable rating 
assigned was duly appealed.

In his notice of disagreement and substantive appeal, the 
veteran claimed entitlement to VA supplied hearing aids.  
This issue does not appear to have been adjudicated by the 
agency of original jurisdiction.  Accordingly, the Board does 
not have jurisdiction to decide that issue, and it is 
referred to the RO for appropriate action.  Shockley v. West, 
11 Vet. App. 208 (1998).


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that his service-connected bilateral 
hearing loss causes compensable disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for an increased 
(compensable) disability rating for bilateral hearing loss.


FINDING OF FACT

The veterans bilateral hearing loss is currently manifested 
by average pure tone thresholds of 31 decibels in the right 
ear and 33 decibels in the left ear at 1000, 2000, 3000, and 
4000 hertz and by a speech recognition ability of 94 percent 
bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veterans claim for increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 
When a claimant is awarded service connection for a 
disability and subsequently appeals an initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218,  224 (1995); Proscelle, 2 Vet. App. at 631, 632; 
see also Jones v. Brown, 7 Vet. App. 134 (1994). Furthermore, 
the Board finds that the RO has complied with its duty to 
assist the veteran with the development of his claim.  

The veteran has not undergone a VA examination since 1995.  
In September 1995, the veteran requested a new examination, 
contending that the 1995 examination was inadequate.  The 
Board notes that the report of the 1995 examination contains 
sufficient detail to evaluate his disability.  It also 
appears to contain findings that are consistent with those 
reported on the prior VA audiology examination conducted in 
May 1991.  The veteran has not specified the ways in which 
the 1995 examination was inadequate, and the Board is unable 
to discern such inadequacy.  In addition, he has reported no 
change in his condition since that examination, and there is 
no other evidence of a change in the disability since the 
last examination.  Accordingly the Board finds that the 1995 
examination is adequate for evaluating his bilateral ear 
hearing loss.  See VAOPGCPREC 11-95 (1995).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VAs Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.

To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed.Reg. 44117-44122 
November 18, 1987 and correction 52 Fed.Reg. 40439 December 
7, 1987. To evaluate the degree of disability resulting from 
defective hearing which is service-connected, the rating 
schedule establishes, based on the average pure tone 
threshold levels and the results of the controlled speech 
discrimination tests, 11 auditory acuity levels from numeric 
designations I (for an essentially normal acuity level) to 
level XI (for profound deafness).  38 C.F.R. § 4.87 (1998).  
The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (1998).

The Board notes that hearing loss is evaluated by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).


Evidence of Record

On the authorized audiological evaluation in May 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
24
10
10
35
40
LEFT
34
10
20
40
65

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

On the authorized audiological evaluation in June 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
31
20
15
40
50
LEFT
33
15
20
45
55

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.

Review of the claims folder reveals several statements 
regarding the severity of the veterans bilateral hearing 
loss.  The veteran noted that he has procured a hearing aid 
that helps tremendously.  He reported that he had great 
difficulty hearing his grandchildren and women speak.

The veterans wife noted that the veteran turned the volume 
up on his television so high that nothing else could be 
heard.  In order to communicate with the veteran she had to 
yell and repeat herself.  She reported that the veteran 
frequently gave up trying to hear he and just pretended to 
understand.


Analysis

The results of the audiometric test does not demonstrate that 
the veterans overall hearing loss is severe enough to 
warrant a compensable disability rating under the rating 
schedule.  In considering the veterans most recent test 
result, in June 1995, the 94 percent correct speech 
discrimination score and the average 31 decibel loss in the 
right ear, when entered into Table VI of § 4.87, results in a 
hearing impairment with a numeric designation of I in the 
right ear.  The 94 percent correct speech discrimination 
score and the average 33 decibel loss in the right ear, when 
entered into Table VI of § 4.87, results in a hearing 
impairment with a numeric designation of I in the left 
ear.  When applied to Table VII of § 4.87, the numeric 
designations of I in the left ear and I in the right 
ear translate to a noncompensable evaluation for the 
veterans service-connected right ear hearing disability.  38 
C.F.R. Part 4, § 4.87, Code 6100.

The only evidence in favor of the veterans claim consists of 
his and his wifes statements as to the severity of his 
disability.  However these statements are not probative of 
whether he has a hearing loss which meets the specific 
criteria for a compensable evaluation.  The clinical evidence 
of records is probative of this question, and it unanimously 
shows that the veterans left ear hearing loss does not meet 
or approximate the criteria for a compensable evaluation.  
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veterans claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The benefits sought on appeal are accordingly denied.  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
